Citation Nr: 1537811	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-47 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 19, 2007, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 decision granted the Veterans claim of service connection for posttraumatic stress disorder (PTSD), effective July 19, 2007 (the date of the receipt of her claim that specified PTSD).  The Veteran filed an appeal of the effective date for that grant, arguing that her July 2007 claim for service connection was actually a claim to reopen a previously denied and now final claim for atypical psychosis, which was denied in April 1981, and which had since become final.

In a February 2012 decision, the Board determined that new and material evidence had not been presented to reopen a claim of service connection for atypical psychosis, and denied an effective date prior to July 19, 2007 for the grant of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision.  

Upon consideration of the Memorandum Decision and the Court's discussion of the application of the standard enunciated in Velez v. Shinseki, 23 Vet. App. 199 (2009), relative to analyzing whether a submission is a new claim or a claim to reopen a finally decided claim, the Board conceded that the July 2007 claim was one to reopen the prior claim, and that new and material evidence had been submitted sufficient to reopen that claim.  Thus, the Board recharachterized the issue on appeal as one for an earlier effective date prior to July 19, 2007, for a grant of service connection for a psychiatric disorder.  

In May 2014, the Board issued a remand so that the Veteran could be afforded the opportunity to provide additional medical records regarding the date her entitlement arose and so that all service treatment and personnel records could be associated with the file.  It also stated that the AOJ should readjudicate the issue, applying 38 C.F.R. § 3.156(c)(3) to the facts of the case.  

In June 2014, the AOJ issued a letter to the Veteran requesting any additional records.  It also associated all duplicate copies of the Veteran's service treatment and personnel records with the claims file.  However, the matter was returned to the Board prior the AOJ adjudicating the matter and/or furnishing a supplemental statement of the case.  Therefore, in May 2015, the Board issued a new remand so that the AOJ could readjudicate the matter, as previously directed by the Board.

In July 2015, the AOJ adjudicated the issue and issued a supplemental statement of the case continuing to deny an effective date prior to July 19, 2007.  For the below discussed reasons, the Board finds that that action failed to comply with its prior remands.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to strict compliance with those remand orders.  The Board errs as a matter of law when it fails to ensure compliance with a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally speaking, when a claim is reopened based on new and material evidence after a final disallowance, the effective date is the date of the new claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014).  

An exception to this rule is made when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant service department records that were not previously associated with the claims file when the initial claim was decided, and thereafter makes an award based all or in part on those records, the effective date of entitlement to service connection will be the date the entitlement arose, or the date of the initial, previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2014).  

In its May 2014 remand, the Board clearly found that the receipt of service personnel records in 2007, that were not of record or considered during the prior denial of service connection in April 1981, gave rise to the application of 38 C.F.R. § 3.156(c)(3).  

As discussed above, in May 2014, the Board issued a remand so that any additional records could be associated with the claims file.  Thereafter, the AOJ was instructed to readjudicate the issue, in contemplation of  38 C.F.R. § 3.156(c)(3).  The requested development was undertaken, but the AOJ failed to readjudicate the issue.  Therefore, in May 2015, the Board issued a second remand, again instructing the AOJ to readjudicate the issue.  Again, it explicitly instructed the AOJ to apply  38 C.F.R. § 3.156(c)(3) to the facts of the case.  

In July 2015, the AOJ issued a supplemental statement of the case in which it continued to deny an effective date prior to July 17, 2007.  In support of this finding, it stated that "[i]n accordance with 38 C.F.R. § 3.400(q)(2), when a claim is reopened based on new and material evidence after the final disallowance, the effective date is the date of the claim or the date entitlement arose, whichever is later."  It did not address whether adjudication of the matter under 38 C.F.R. § 3.156(c)(3) would give rise to an earlier effective date, as required by the Board in both of its prior remands.  As the Board has already found that the issue is one subject to adjudication under 38 C.F.R. § 3.156(c)(3), the Board finds that the AOJ failed to comply with its prior remands as it has yet to fully readjudicate the matter on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Readjudicate the claim for an effective date earlier than July 19, 2007, for the grant of service connection for a psychiatric disability.  Readjudication by the AOJ must include the application of 38 C.F.R. § 3.156(c)(3) to the facts of the case.  If the benefit sought remains denied, the AOJ should issue the Veteran and her representative a supplemental statement of the case and provide adequate time to respond before returning the matter to the Board for further appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




